                          THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN



                                                        Case No. 19-cv-242
UNITED STATES OF AMERICA,

           Plaintiff,

           v.
ERIC T. ANDERSON,
LISA RICHARDSON,
MMJ LAKE PROPERTIES LLC, and
FORESIGHT BANK,


           Defendants.


     DEFAULT JUDGMENTS AGAINST DEFENDANTS ERIC ANDERSON AND LISA
                            RICHARDSON

       This matter comes before the Court upon the United States Motion for an Entry of

Default Judgments against Eric Anderson and Lisa Richardson, filed at ECF No. 19, pursuant to

Fed. R. Civ. P. 55(b), suppo1ted by a brief and declaration of an IRS Revenue Advisor. After

due consideration thereon, it is hereby

       ORDERED that the United States' motion for default judgments against defendants

Anderson and Richardson is GRANTED; and

       IT IS ORDERED, ADJUDGED and DECREED that default judgments are entered in

favor of the United States and against defendants Eric Anderson and Lisa Richardson as follows:

1.     The United States federal tax liens, associated with the federal income tax liabilities of

       Eric T. Anderson for tax years 2003 and 2004, are valid and subsisting liens and attached

       to all property and rights to property of Eric Anderson, including his interest in the real

       property located at E6487 836th Avenue, Colfax, Wisconsin, 54730 (the "Propetty");
2.       The federal tax liens are enforced against Eric Anderson's equitable interest in the

         Property arising out of the Land Contract executed between MMJ Lake Properties, as the

         vendor, and Eric Anderson and Lisa Richardson, as the vendees or purchasers and as

         tenants in common; and

3.      The Property shall be sold by public auction free and clear of the rights, claims, or

         interests of all parties in the above captioned case, with the proceeds to be distributed first

        to pay any reasonable costs and expenses of the sale; second, to the mortgage-holder

        defendant Foresight Bank; third, to the defendant MMJ Lake Properties for the

        outstanding balance on the Land Contract on the Property; and fourth to Lisa Richardson

        and the United States whereby Lisa Richardson and the United States each receive fifty

        percent of the remaining net sale proceeds (with the United States' portion to be applied

        towards partial payment of the federal tax liens associated with Anderson's 2003 and

        2004 federal income tax liabilities).

4.      The United States shall file a motion for an order to carry out the terms of the public

        auction sale of the Property, along with a proposed order of sale, within 90 days from

        entry of this judgment.

IT IS SO ORDERED:


     Dated this w"!'ay of A,{/f/Lq..f       , 2020


                                                           e Honorable James D. Peterson
                                                         United States District Judge




                                                     2
